 



Exhibit 10.9
RESTRICTED STOCK UNIT
AWARD AGREEMENT
eFunds Corporation
2006 STOCK INCENTIVE PLAN
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the ___ day of ___, ___ by and between eFunds Corporation, a
corporation incorporated under the laws of the State of Delaware, United States
of America, and «First_Name» «Last_Name» (“Recipient”).
RECITALS:
     WHEREAS, the Company has adopted the eFunds Corporation 2006 Stock
Incentive Plan, as the same may be amended from time to time (the “Plan”),
pursuant to which it may grant Awards to Eligible Persons;
     WHEREAS, all capitalized and undefined terms used herein shall have the
meanings given to them in the Plan, unless otherwise defined herein; and
     WHEREAS, the Recipient has provided or is expected to provide valuable
services to the Company or its Affiliates as an officer, employee or consultant
of or to the Company or any of its Affiliates and the Company desires to
recognize the Recipient for such services by granting to the Recipient an award
(the “Award”) upon and subject to the terms and conditions of this Agreement and
the Plan.
NOW THEREFORE the parties hereto agree as follows:
Section 1. Award.
     (a) The Company, effective as of the date of this Agreement, hereby grants
to the Recipient, and the Recipient hereby accepts from the Company, upon the
terms and subject to the conditions, limitations and restrictions set forth in
this Agreement and the Plan, units (the “Restricted Stock Unit”) convertible
into «restricted» shares (the “Shares”) of the Company’s Common Stock, par value
$0.01 per share.
     (b) Subject to the acceleration and forfeiture provisions set forth below,
33-1/3% of the Restricted Stock Units shall vest and be converted into Shares on
[February 19, ___] {September 19, ___], 33-1/3% shall vest and be converted into
Shares on [February 19___] [September 19, ___] and the remaining portion of the
Restricted Stock Units shall vest and be converted into Shares on [February 19,
___] [September 19, ___]. Any unvested portion of the Restricted Stock Units
shall be immediately forfeited and Recipient shall retain no residual rights
therein whatsoever if Recipient’s employment with or services to the Company and
its Affiliates shall be terminated for any reason other than a “Qualifying
Termination.” As used herein, a “Qualifying Termination” shall mean Recipient’s
“Approved Retirement,” death, or “Disability.” “Qualifying Termination”

1



--------------------------------------------------------------------------------



 



shall also include Recipient’s voluntary termination of his or her employment
with or services to the Company and its Affiliates for “Good Reason” following a
“Change in Control” or a termination of Recipient’s employment with or services
to the Company and its Affiliates by the Company (or relevant Affiliate)
following a “Change in Control” and without “Cause.” In the event Recipient’s
employment with or services to the Company or its Affiliates shall be terminated
under circumstances constituting a Qualified Termination, any unvested portion
of the Restricted Stock Units shall vest and be converted into Shares on the
date of such Termination.
Section 2. Definitions.
          “Approved Retirement” shall mean any voluntary termination of
employment with or services to the Company or any of its Affiliates which is on
or after the later of the date on which (i) the Recipient’s age is at least
fifty-five (55) and (ii) the Recipient shall have completed at least five
(5) years of continuous service with the Company and its Affiliates, or any
other termination of service or employment that the Committee determines
qualifies as an approved retirement.
          “Beneficial Owner” shall have the meaning defined in Rule 13d-3
promulgated under the Exchange Act.
     “Cause” shall mean:
     (i) Recipient has breached Recipient’s obligations of confidentiality to
the Company or any of its Affiliates or with respect to its or their businesses
or anyone having a business relationship with the Company or any of its
Affiliates (collectively, “Customers”);
     (ii) Recipient has otherwise failed to perform Recipient’s duties and does
not cure such failure within thirty (30) days after receipt of written notice
thereof;
     (iii) Recipient commits an act, or omits to take action, in bad faith which
results in material detriment to the Company or any of its Affiliates or any of
its or their Customers;
     (iv) Recipient has had excessive absences unrelated to illness or vacation
(“excessive” shall be defined in accordance with local employment customs);
     (v) Recipient has committed fraud, misappropriation, embezzlement or other
acts of dishonesty in connection with the Company or any of its Affiliates or
its or their businesses or Customers;
     (vi) Recipient has been convicted or has pleaded guilty or nolo contendere
to criminal misconduct constituting a felony or gross misdemeanor, which gross
misdemeanor involves a breach of ethics, moral turpitude or immoral or other
conduct reflecting adversely upon the reputation or interest of the Company or
its Affiliates or any of its or their Customers;

2



--------------------------------------------------------------------------------



 



     (vii) Recipient’s use of narcotics, liquor or illicit drugs has had a
detrimental effect on the performance of Recipient’s responsibilities to the
Company or its Affiliates; or
     (viii) Recipient is in default under any agreement between Recipient and
the Company or any of its Affiliates or any of its or their Customers.
       A “Change of Control” shall be deemed to have occurred if the conditions
set forth in any one of the following paragraphs shall have been satisfied:
     (i) any Person or group (as defined in Rule 13d-5 promulgated under the
Exchange Act) of Persons is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities, excluding,
at the time of their original acquisition, from the securities acquired directly
or beneficially by any such Person or group of Persons any securities acquired
directly from the Company or in connection with a transaction described in
clause (A) of paragraph (iii) below;
     (ii) the individuals who at the date of this Agreement constitute the Board
of Directors of the Company (the “Board”) and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors as of the date
of this Agreement or whose appointment, election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
     (iii) there is consummated a merger, consolidation or similar transaction
(each, a “Transaction”) involving the Company or any Affiliate of the Company
with any other Person, other than (A) a Transaction which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving Person or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Affiliate of the
Company, at least 65% of the combined voting power of the voting securities of
the Company or such surviving Person or any parent thereof outstanding
immediately after such Transaction, or (B) a Transaction effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities; or
     (iv) the stockholders of the Company approve a plan of complete liquidation
of the Company or there is consummated an agreement for the sale or disposition
by the Company of all or substantially all of the assets of the Company and its
Affiliates, other than a sale or disposition of all or substantially all of the
assets of the Company and its Affiliates to a Person, at least 65% of the
combined

3



--------------------------------------------------------------------------------



 



voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition.
     “Disability” shall mean the termination of Recipient’s employment with or
services to the Company or any of its Affiliates due to Recipient’s permanent
disability as defined by the provisions of the long-term disability plan of
Recipient’s employer at the time of such disability.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Good Reason” shall mean a voluntary decision by Recipient to terminate his
or her employment with or services to the Company and its Affiliates following a
Change in Control because Recipient, as a condition to the continuation of
Recipient’s employment with or services to the Company and its Affiliates, is
required to provide services at a principal site located more than 50 miles from
the principal site at which Recipient provided such services immediately prior
to the Change in Control and Recipient does not wish to undertake any such
relocation. If Recipient agrees to so relocate and subsequently terminates his
or her employment with or services to the Company and its Affiliates, such
termination shall not be considered to have been for Good Reason.
     “Person” shall mean any natural person, corporation, limited liability
company, association, partnership (whether general or limited), joint venture,
sole proprietorship, governmental agency, unit, subdivision or municipality,
trust, estate, association, custodian or any other individual or entity, except
that such term shall not include (i) the Company or any of its Subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, or (iii) an underwriter
temporarily holding securities of the Company as part of a public offering of
such securities.
Section 3. Issuance of Stock Certificate.
     Any Shares into which all or a portion of the Restricted Stock Units are
converted will be transferred by book entry to an account designated by
Recipient (or his or her heirs). Alternatively, Recipient (or his or her heirs)
may request that a stock certificate representing such Shares be issued to
Recipient (or his or her heirs).
Section 4. Tax Withholding.
In order to provide the Company with the opportunity to claim the benefit of any
income tax deduction which may be available to it upon the conversion of the
Restricted Stock Units, and in order to comply with all applicable income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable income, withholding, social, payroll or other taxes,
which are the sole and absolute responsibility of the Recipient, are withheld or
collected from the Recipient. Recipient may, at the Recipient’s election (the
“Tax Election”), satisfy all or a portion of Recipient’s applicable tax
withholding obligations by (a) electing to have the Company withhold a portion
of the Shares otherwise to be delivered upon conversion of the Restricted Stock
Units having a fair market value equal to the Company’s minimum statutory
withholding rate multiplied by the amount of income

4



--------------------------------------------------------------------------------



 



recognized by Recipient in connection with such conversion, (b) delivering to
the Company shares of Common Stock having a fair market value equal to the
amount of such taxes or (c) delivering to the Company cash or a check in the
amount of such taxes. The Tax Election must be made on or before the date that
the amount of tax to be withheld is determined and if Recipient does not
affirmatively select another of the above options, Recipient will be deemed to
have elected to satisfy Recipient’s tax obligations pursuant to option
(a) above.
Section 5. No Transfer.
The Recipient shall not, directly or indirectly, sell, pledge or otherwise
transfer or dispose of any portion of the Restricted Stock Units or the rights
and privileges pertaining thereto, other than by will or the laws of descent and
distribution. Neither the Restricted Stock Units nor the Shares subject thereto
shall be liable for or subject to, in whole or in part, the debts, contracts,
liabilities or torts of the Recipient, nor will they be subject to garnishment,
attachment, execution, levy or other legal or equitable process.
Section 6. Certain Legal Restrictions.
The Company will not be obligated to sell or issue any Shares upon conversion of
the Restricted Stock Units or otherwise unless the issuance and delivery of such
Shares complies, in the judgment of the Company, with all relevant provisions of
applicable law and other legal requirements including, without limitation, any
applicable securities laws and the requirements of any market or stock exchange
upon which the shares of the Company (including the Shares) may then be listed.
As a condition to the conversion of the Restricted Stock Units, the Company may
require the Recipient to make such representations and warranties as may be
necessary to assure the availability of an exemption from the registration
requirements of any applicable securities laws. The Company shall have no
obligation to the Recipient, express or implied, to list, register or otherwise
qualify any Shares issued to the Recipient pursuant to the conversion of the
Restricted Stock Units. Shares issued upon the conversion of the Restricted
Stock Units may not be transferred except in accordance with applicable
securities laws. At the Company’s election, any certificate evidencing the
Shares issued to the Recipient will bear appropriate legends restricting
transfer under applicable law.
Section 7. Disputes.
Any dispute arising out of or in connection with this Agreement shall be finally
settled under the commercial rules of the American Arbitration Association by
one or more arbitrators appointed in accordance with such Rules. The place of
arbitration shall be Phoenix, Arizona, U.S.A., and the arbitration shall be
conducted in the English language.
Section 8. Governing Law.
This Agreement shall be governed by, and construed and interpreted in accordance
with, the law of the State of Delaware, U.S.A., which shall be the proper law of
this Agreement notwithstanding any rules of conflict of laws or private
international law therein contained under which any other law would be made
applicable.
Section 9. Payments.

5



--------------------------------------------------------------------------------



 



All cash payments hereunder shall be made in United States Dollars unless
another currency is selected at the discretion of the Company. Currency
translations shall be made in accordance with such methods and at such exchange
rates as the Company may determine to be fair and appropriate in its sole
discretion.
Section 10 Miscellaneous.
The following general provisions shall apply to the Restricted Stock Units
granted pursuant to this Agreement:
     (a) Neither the Recipient nor any Person claiming under or through the
Recipient will have any of the rights or privileges of a stockholder of the
Company in respect of any of the Shares issuable upon the conversion of the
Restricted Stock Units unless and until certificates representing such Shares
have been issued and delivered or, if Shares may be held in uncertificated form,
unless and until the appropriate entry evidencing such transfer is made in the
stockholder records of the Company; provided, however, that Recipient shall
receive, as additional compensation, payments equivalent to the dividend paid on
a number of shares of the Company’s Common Stock equal to the number of Shares
subject to the Restricted Stock Units during the period prior to their
conversion into the Shares.
     (b) Subject to the limitations in this Agreement on the transferability by
the Recipient of the Restricted Stock Units and any Shares issued pursuant
thereto, this Agreement will be binding on and inure to the benefit of the
successors and assigns of the parties hereto.
     (c) If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any applicable law, then such provision will be deemed to be
modified to the minimum extent necessary to render it legal, valid and
enforceable, and if no such modification will render it legal, valid and
enforceable, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.
     (d) This Agreement, together with the Plan, embodies the complete agreement
and understanding among the parties with respect to the subject matter hereof
and supersedes and preempts any prior written, or prior or contemporaneous oral,
understandings, agreements or representations by or among any of the parties
that may have related to the subject matter hereof in any way. In the event of
any inconsistency or conflict between the provisions of this Agreement and the
Plan, the provisions of the Plan shall govern. In the event of any conflict or
any inconsistency between the provisions of this Agreement and any other written
agreement between the Company or its Affiliates and the Recipient regarding the
acceleration of the vesting provisions hereof, the terms of such other agreement
shall govern. Any question of administration or interpretation arising under
this Agreement shall be determined by the Committee, and such determination
shall be final, conclusive and binding upon all parties in interest.
     (e) Nothing in this Agreement or the Plan shall be construed as giving the
Recipient the right to be retained as an officer, consultant, advisor, director
or employee of the Company or any of its Affiliates. In addition, the Company or
an Affiliate may at any

6



--------------------------------------------------------------------------------



 



time dismiss the Recipient, free from any liability or any claim under this
Agreement, unless otherwise expressly provided in this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
eFunds Corporation Recipient

                     
 
                   
By:
          By:        
 
                   
 
            {title}                «First_Name» «Last_Name»    

         
 
        Restricted stock number:  «Restricted_Number»     Restricted stock grant
date:    
 
       

7